******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
          GINA CIMINO v. JOSEPH CIMINO
                   (AC 35945)
            DiPentima, C. J., and Keller and Prescott, Js.
    Argued October 21, 2014—officially released February 3, 2015

(Appeal from Superior Court, judicial district of New
                Haven, Gould, J.)
  James F. Cirillo, Jr., for the appellant (plaintiff).
  Christopher T. Goulden, with whom, on the brief,
were Janis M. Laliberte and Margaret Sullivan, for the
appellee (defendant).
                          Opinion

   PER CURIAM. The plaintiff, Gina Cimino, appeals
from certain financial orders associated with the judg-
ment of the trial court dissolving her marriage to the
defendant, Joseph Cimino. On appeal, the plaintiff
claims that the court improperly (1) determined the
value of the marital home to be $575,000, (2) awarded
alimony of $600 per week for a period of ten years,
and (3) failed to award her one half of the defendant’s
retirement accounts. We affirm the judgment of the
trial court.
  In a memorandum of decision dated July 25, 2013,
the court found the following facts pertinent to this
appeal. The parties’ twenty-nine year marriage had bro-
ken down irretrievably and neither party was more at
fault than the other for the breakdown. The plaintiff
was fifty-four years old, in reasonably good health, and
a college graduate with a Master’s degree in business
administration. The parties stipulated the plaintiff’s
earning capacity to be $37,000 per year. Although she
had not worked outside of the home since 1990, the
plaintiff had a business making wreaths and ornaments.
   The defendant has been employed by the Internal
Revenue Service for thirty years and, at the time of
trial, earned $119,548 per year. At the time of the memo-
randum of decision, the defendant had a thrift savings
plan with a balance of $124,377.16 and a retirement
fund, in lieu of social security, in the amount of $147,000.
During the pendency of the divorce, the plaintiff had
withdrawn $129,000 from joint family accounts.
  The court found the value of the marital home to be
$575,000. The defendant and members of his family
had built the home, and it was not encumbered by a
mortgage. The home needed substantial repairs with
respect to both the interior and the exterior.
   On the basis of these findings, the court awarded
exclusive possession of the marital home to the defen-
dant and ordered him to pay the plaintiff one half of
the fair market value of $575,000, less closing costs and
commissions, and less $129,000, representing the sum
of money withdrawn by the plaintiff during the divorce
proceedings. The court further ordered the defendant
to pay alimony in the amount of $600 per week for a
period of ten years to the plaintiff. The plaintiff was
awarded the thrift savings plan valued at approximately
$124,000 and an individual retirement account valued
at $11,216. The defendant was awarded the retirement
fund. This appeal followed.
  ‘‘The standard of review in family matters is well
settled. An appellate court will not disturb a trial court’s
orders in domestic relations cases unless the court has
abused its discretion or it is found that it could not
reasonably conclude as it did, based on the facts pre-
abused its broad discretion in domestic relations mat-
ters, we allow every reasonable presumption in favor
of the correctness of its action. . . . Appellate review
of a trial court’s findings of fact is governed by the
clearly erroneous standard of review. The trial court’s
findings are binding upon this court unless they are
clearly erroneous in light of the evidence and the plead-
ings in the record as a whole. . . . A finding of fact is
clearly erroneous when there is no evidence in the
record to support it . . . or when although there is
evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction
that a mistake has been committed. . . . Therefore, to
conclude that the trial court abused its discretion, we
must find that the court either incorrectly applied the
law or could not reasonably conclude as it did.’’ (Inter-
nal quotation marks omitted.) Keenan v. Casillo, 149
Conn. App. 642, 644–45, 89 A.3d 912, cert. denied, 312
Conn. 910, 93 A.3d 594 (2014); see also Mensah v. Men-
sah, 145 Conn. App. 644, 651, 75 A.3d 92 (2013).
   The plaintiff first claims that the court improperly
found the value of the marital home to be $575,000.
This claim is without merit. A February, 2013 appraisal,
admitted into evidence, concluded that the fair market
value of the marital home was $575,000. Although there
was other evidence, including testimony from the par-
ties,1 that the home’s fair market value was higher, the
court was not required to accept those figures. ‘‘[A]
trial court has broad discretion in determining the value
of property. In assessing the value of . . . property
. . . the trier arrives at [its] own conclusions by
weighing the opinions of the appraisers, the claims of
the parties, and [its] own general knowledge of the
elements going to establish value and then employs the
most appropriate method of determining valuation.
. . . The trial court has the right to accept so much of
the testimony of the experts and the recognized
appraisal methods which they employed as [it] finds
applicable; [its] determination is reviewable only if [it]
misapplies, overlooks, or gives a wrong or improper
effect to any test or consideration which it was [its]
duty to regard.’’ (Internal quotation marks omitted.)
Desai v. Desai, 119 Conn. App. 224, 233, 987 A.2d 362
(2010); see also Porter v. Porter, 61 Conn. App. 791,
799–800, 769 A.2d 725 (2001). We conclude that the
court’s determination regarding the value of the marital
home, based on an appraisal admitted into evidence,
was proper.
   The plaintiff’s final two claims challenge the court’s
financial orders. First, the plaintiff claims that the court
improperly awarded alimony of $600 per week for a
period of ten years. Specifically, she argues that she
should have received nearly $800 per week for a period
of sixteen years. We are not persuaded by the plain-
tiff’s claim.
   We begin by setting forth our standard of review.
‘‘We will not reverse a trial court’s rulings regarding
financial orders unless the court incorrectly applied the
law or could not reasonably have concluded as it did.
. . . A fundamental principle in dissolution actions is
that a trial court may exercise broad discretion in
awarding alimony and dividing property as long as it
considers all relevant statutory criteria. . . . In
reviewing the trial court’s decision under [an abuse of
discretion] standard, we are cognizant that [t]he issues
involving financial orders are entirely interwoven. The
rendering of judgment in a complicated dissolution case
is a carefully crafted mosaic, each element of which
may be dependent on the other. . . .
   ‘‘A reviewing court must indulge every reasonable
presumption in favor of the correctness of the trial
court’s action to determine ultimately whether the court
could reasonably conclude as it did. . . . This standard
of review reflects the sound policy that the trial court
has the opportunity to view the parties first hand and
is therefore in the best position to assess all of the
circumstances surrounding a dissolution action, in
which such personal factors such as the demeanor and
the attitude of the parties are so significant.’’ (Internal
quotation marks omitted.) Kunajukr v. Kunajukr, 83
Conn. App. 478, 481–82, 850 A.2d 227, cert. denied, 271
Conn. 903, 859 A.2d 562 (2004); see also Traystman
v. Traystman, 141 Conn. App. 789, 794–95, 62 A.3d
1149 (2013).
   The legal principles that guide our analysis are well
established. In dissolution proceedings, the court must
fashion its financial orders in accordance with the crite-
ria set forth in General Statutes § 46b-81 (division of
marital property), General Statutes § 46b-82 (alimony),
and General Statutes § 46b-84 (child support). Brown
v. Brown, 130 Conn. App. 522, 526–27, 24 A.3d 1261
(2011). ‘‘All three statutory provisions require consider-
ation of the parties’ amount and sources of income in
determining the appropriate division of property and
size of any child support or alimony award. . . . With
respect to the present claim concerning alimony, Gen-
eral Statutes § 46b-82 (a) provides in relevant part: In
determining whether alimony should be awarded, and
the duration and amount of the award, the court shall
hear witnesses, if any, of each party . . . shall consider
the length of the marriage . . . the age . . . station,
occupation, amount and sources of income, vocational
skills, employability, estate and needs of each of the
parties and the award, if any, which the court may make
pursuant to section 46b-81 . . . . The court is to con-
sider these factors in making an award of alimony, but
it need not give each factor equal weight. . . . We note
also that [t]he trial court may place varying degrees of
importance on each criterion according to the factual
circumstances of each case. . . . There is no additional
requirement that the court specifically state how it
weighed the statutory criteria or explain in detail the
importance assigned to each statutory factor.’’ (Citation
omitted; internal quotation marks omitted.) Brown v.
Brown, supra, 527.
   The court did not abuse its discretion with respect
to its alimony award to the plaintiff. It noted that it
had reviewed the statutory factors enumerated in the
General Statutes and described the income and assets
of the parties. See Keenan v. Casillo, supra, 149 Conn.
App. 664. The court correctly applied the law and rea-
sonably awarded the plaintiff alimony in the amount of
$600 per week for a period of ten years. It bears
repeating that ‘‘[t]rial courts are vested with broad and
liberal discretion in fashioning orders concerning the
type, duration and amount of alimony and support,
applying in each case the guidelines of the General
Statutes.’’ (Internal quotation marks omitted.) Rivnak
v. Rivnak, 99 Conn. App. 326, 330, 913 A.2d 1096 (2007).
   Last, the plaintiff claims that the court improperly
failed to award her one half of the defendant’s retire-
ment accounts. Specifically, she argues that the court
should have equally divided both the thrift savings plan
and the retirement fund. She further contends that
because the defendant testified that he intended to work
for an additional sixteen years, the retirement account
will have an additional $78,400 at the time of the defen-
dant’s retirement.
  The plaintiff’s argument overlooks the fact that the
court, in distributing the marital assets, awarded her
the thrift savings account that had a balance of
$124,377.16, and an individual retirement account listed
on the defendant’s financial affidavit that had a balance
of $11,216. Although the plaintiff assumes that the
defendant’s retirement funds will grow over the next
sixteen years, she fails to apply that principle to her
own assets. After a review of the record, we conclude
that the court properly applied the relevant statutory
criteria and did not abuse its discretion in its division
of the defendant’s retirement accounts. See, e.g., Cun-
ningham v. Cunningham, 140 Conn. App. 676, 689, 59
A.3d 874 (2013).
      The judgment is affirmed.
  1
    The plaintiff testified that she did not know what the value of the home
was, but was willing to accept the defendant’s opinion that its fair market
value was $750,000. She stated that the roof and several appliances needed
repairs. The plaintiff also indicated that both the kitchen and master bedroom
were not finished, and the second floor bathroom had mold issues. All of
the windows in the home either were warped or rotted. There were a number
of problems with the electrical wiring and fixtures. The plaintiff noted that
the home required between $250,000 to $300,000 in repairs.
   The defendant testified that he had paid for an appraisal of the marital
home, and that report indicated that it was worth $750,000. He also agreed
that the home required ‘‘a lot of work to be done; both repairs and original
construction of the home.’’
   The defendant subsequently testified that he was aware of some deteriora-
tion in the home between the two appraisals of $750,000 and the $575,000,
respectively. He noted that water damage would get worse if not attended
to. Nevertheless, in his opinion, the higher appraisal was more realistic.